CORRECTED NOTICE OF ALLOWABILITY
	This action is in response to an email that I received indicating that there was an 112(b) indefiniteness issue discovered regarding impermissible “preferably”/“particular” language.  Claims 66, 68, and 77-83 are allowed.

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In a telephone discussion dated August 8, 2022, Applicant gave Examiner authorization for this Examiner’s Amendment.  
	The Application has been amended as follows:
	Claim 68: AMENDED AS FOLLOWS: The method of claim 66, wherein the protein degradation inhibitor and the Notch inhibitor are administered systemically or to the ear of the subject.
	Claim 83: NEW: The method of claim 68, wherein the protein degradation inhibitor and the Notch inhibitor are administered transtympanically to the middle ear of the subject.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        United States Patent and Trademark Office	 		 
Tel. No.: (571) 272-9932